BROWN, P. J.
The defendant was convicted of manslaughter. The only matter complained of is the refusal of certain special charges requested by the defendant.
(1) There was evidence tending to show that the defendant was not free from fault in provoking the difficulty. The first charge complained of, which- we have designated for convenience as charge B, and charge J pretermit the defendant’s freedom from fault.- — Daniel v. State, 14 Ala. App. 63, 71 South. 79; Andrews v. State, 159 Ala. 29, 48 South. 858.
(2) Charges C and D were properly refused because argumentative.
It is not enough that the defendant was “reasonably free from fault.” Before she could invoke the doctrine of self-defense, she must have been entirely free from fault. — Langham v. State, 12 Ala. App. 46, 68 South. 504. This doctrine justifies the refusal of charge E.
*611(3) Previous threats alone will not justify aggressive defensive measures, in the absence of an overt act or hostile demonstration of the party against whom such aggressive measures are taken. — Jones v. State, 116 Ala. 468, 23 South. 135; Langham v. State, supra. This doctrine justified the refusal of charge F.
(4) Charge G assumes that the deceased was making a hostile demonstration against the defendant at the time of the fatal shot. Under the evidence this was a question for the jury, and the charge was properly refused as invasive of the jury’s province.
(5) Charge H pretermits defendant’s freedom from fault and gives undue prominence to evidence of alleged threats.
(6) Charge 1, 10, and 15 were invasive of the jury’s province.
(7) Charge 9 is manifestly bad.
(8) The proposition of law embodied in charge 11 was given to the jury in given charges 2, 12, and 16.
This disposes of the only questions presented for review, and-the judgment is affirmed.
Affirmed.